CHARLES J. SCHUCK, Judge.
The claimant, E. L. Stone, of Wheeling, West Virginia, seeks reimbursement in the sum of $21.50, which amount he was obliged to pay for repairs to his automobile, damaged by a state road truck. The record, as submitted, reveals that claimant’s car was stopped, waiting for a signal to pass through one-way traffic zone where the state road commission employees were engaged in doing road work on state route no. 2 in Wheeling, West Virginia. The accident occurred on October 28, 1943 and was caused by the state road truck being negligently backed into the claimant’s car causing the damages in question.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of twenty-one dollars and fifty cents ($21.50).